DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 08/05/2022 has been entered. Claims 1-4, 6 and 8-9 have been amended. Claims 5 and 7 have been cancelled. Claim 10 is new. Claims 1-3, 6 and 8-10 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (Pub. No.: US 2006/0057208 A1) in view of Davidson et al. (Pub. No.: US 2019/0000543 A1).
	Regarding claim 1, Holzer discloses (fig. 1a-1d) a flora treatment (abstract) comprising:
	Introducing h an instrument (system 10) into a lumen (¶ 0028, ln. 1-8);
	Manipulating the instrument to reach an intestinal cecum (instrument can reaches the appendix and thus reaches an intestinal cecum ¶ 0028, ln. 1-8); 
	Recognizing an appendix (¶ 0028, ln. 1-8); 
Supplying a treatment solution to the appendix (¶ 0025, ln. 1-3).
	Holzer fails to disclose removing at least a portion of an outer mucus layer of the appendix to expose a corresponding portion of an inner mucus layer covering a mucus; and supplying probiotics to the exposed corresponding portion of the inner mucus layer.  
	Davidson teaches (fig. 2) a treatment for the intestine (abstract) and thus in the same field of endeavor comprising: removing at least a portion of an outer mucus layer of the affected tissue to expose a corresponding portion of an inner mucus layer covering a mucus (removing coagulating tissue within or below the mucosal layers 205 ¶ 0094, ln. 1-5); and supplying probiotics to the exposed corresponding portion of the inner mucus layer (ablative fluid which may include probiotics enters the crypts 230a ¶ 0094, ln. 7-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler such that it comprises removing at least a portion of an outer mucus layer to expose a corresponding portion of an inner mucus layer covering a mucus; and supplying probiotics to the exposed corresponding portion of the inner mucus layer, as taught by Davidson, in order to allow the probiotic to treat the affected tissue (Davidson ¶ 0094, ln. 12-15).
Regarding claim 2, Holzer discloses (fig. 1a-1d) wherein the instrument is an endoscope (¶ 0034, ln. 1-3), and the recognizing comprises recognizing an orifice of the appendix using a field of view of the endoscope (¶ 0034, ln. 8-11). 
	Regarding claim 3, 	Holzer in view of Davidson teach wherein the supplying comprises supplying probiotics into the mucus of the appendix, as discussed above in claim 1.
 Regarding claim 4, Holzer in view of Davidson fail to teach prior to supplying, cleaning an inside of the appendix. 
	Davidson teaches (fig. 1) wherein prior to supplying, cleaning an inside of the intestine (¶ 0004, ln. 9-12, ¶ 0094). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Davidson such that prior to supplying, cleaning an inside of the organ, as taught by Davidson, in order to allow the probiotic to treat the affected tissue (Davidson ¶ 0094, ln. 12-15) .
	Regarding claim 8, Hozler discloses wherein prior to the supplying, heat is applied to the appendix for a predetermined time period (¶ 0030, ln. 1-22).
Regarding claim 10, Hozler in view of Davidson fail to teach subsequent to the supplying, applying vibration to the appendix for a predetermined time period. 
	Davidson teaches subsequent to supplying, applying vibration (radio frequency energy ¶ 0005, ln. 1-4) to the tissue for a predetermined time period (¶ 0094, ln. 1-12, ¶ 0008, ln. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Davidson such that subsequent to the supplying, applying vibration to the tissue for a predetermined time period, as taught by Davidson, as applying vibration is suitable for ablating portions of the tissue which may facilitate or stimulate regrowth of normal tissue (Davidson ¶ 0004, ln. 9-12). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hozler in view of Davidson as applied to claim 5 above, and further in view of Pochapin (US Pat. No.: US 11,147,824 B1).
Regarding claim 6, Hozler in view of Davidson fail to teach wherein prior to removing, dying the mucus of the appendix. 
Pochapin teaches a method for a colonoscopy procedure and thus in the same field of endeavor wherein the mucus of the colon is dyed (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment flora of Hozler in view of Davidson such that it includes dying the mucus, as taught by Pochapin, in order to visualize the mucus (Pochapin abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hozler in view of Davidson, as applied to claim 1 above, and further in view of Whitlock et al. (Pub. No.: US 2019/0247446 A1).
Regarding claim 9, Hozler in view of Davidson fail to teach wherein an age of the appendix is under 30 years. 
Whitlock teaches a flora treatment (¶ 0002) and thus in the same field of endeavor wherein an age of the appendix is under 30 years (¶ 0016, ln. 5-11, ¶ 0022, ln. 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Davidson such that an age of the appendix is under 30 years, as taught by Whitlock, as such as such appendix is suitable for flora treatment (¶ 0022, ln. 3-5). 

	 Response to Arguments
Applicant’s amendments overcome the objections and the objections are therefore withdrawn. 
Applicant’s arguments regarding claim 7 rejected under 35 USC §112(b) are moot as claim 7 has been cancelled.
Applicant's arguments filed 08/05/2022 with respect to the rejections under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues that Davidson fails to disclose or suggest “removing an outer mucus layer to expose an inner mucus layer” and “supplying probiotics to the exposed inner mucus layer”. However, as discussed in the rejection above, Davidson teaches removing coagulating tissue within or below the mucosal layer (¶ 0094, ln. 1-5), thus an outer mucus layer is removed. Davidson further teaches that ablative fluid which may include probiotics enters the crypts (230a, ¶ 0094, ln. 7-15), thus the probiotics are exposed to the inner mucus layer. 
Accordingly, claim 1 is obvious over Hozler in view of Davidson. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781